Case 1:19-cv-01192-MN Document 8 Filed 08/13/19 Page 1 of 2 PageID #: 136



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ALTAIR LOGIX LLC,                                 )
                                                   )
                        Plaintiff,                 )
           v.                                      )
                                                   )      C.A. No. 19-1192-MN
 VIEWSONIC CORPORATION,                            )
                                                   )
                        Defendant.                 )


                 STIPULATION AND ORDER FOR EXTENSION OF TIME

         Counsel for Plaintiff and counsel for Defendant have met and conferred regarding

extending Defendant’s time to respond to Plaintiff’s Complaint (D.I. 1). Subject to the

Court's approval, Plaintiff requests that Defendant’s time to file its response to the

Complaint be extended up to and including September 16, 2019. The reason for this second

requested extension is to allow counsel for Defendant additional time to investigate the

allegations set forth in Plaintiff’s Complaint, consult with their clients, and consider an

appropriate response. No party will be prejudiced by this brief extension.




{01466879;v1 }
Case 1:19-cv-01192-MN Document 8 Filed 08/13/19 Page 2 of 2 PageID #: 137



 STAMOULIS & WEINBLATT LLC               ASHBY & GEDDES

 /s/ Stamatios Stamoulis                 /s/ John G. Day
                                         ______________________________
 Stamatios Stamoulis (#4606)             John G. Day (#2403)
 800 N. West Street, Third Floor         500 Delaware Avenue, 8th Floor
 Wilmington, DE 19809                    P.O. Box 1150
 (302) 999-1540                          Wilmington, DE 19899
 stamoulis@swdelaw.com                   (302) 654-1888
                                         jday@ashbygeddes.com
 Attorneys for Plaintiff
 Altair Logix LLC                        Attorneys for Defendant
                                         Viewsonic Corporation

 Of Counsel:                             Of Counsel:

                                         Robert J. Benson
 David R. Bennett                        ORRICK, HERRINGTON & SUTCLIFFE LLP
 DIRECTION IP LAW                        2050 Main Street, Suite 1100
 P.O. Box 14184                          Irvine, CA 92614-8255
 Chicago, IL 60614-0184                  (949) 567-6700
 (312) 291-1667
 dbennett@directionip.com




SO ORDERED, this ___________ day of August, 2019.



                                      ____________________________________
                                      United States District Court Judge




{01466879;v1 }
